--------------------------------------------------------------------------------



SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

William R. Klesse (“Executive”) and Ultramar Diamond Shamrock Corporation, a
Delaware corporation (the “Company”), hereby enter into this Second Amendment to
Employment Agreement between Executive and the Company and dated October 23,
1996, and effective as of December 3, 1996 (the “Employment Agreement”), as
amended.

WHEREAS the Executive and the Company entered into the Employment Agreement as
of the date stated above; and

WHEREAS Section 12.8 of the Employment Agreement provides that it may be amended
only by an instrument in writing approved by the Company and signed by the
Executive and the Company; and

WHEREAS the Company and Executive wish to amend the Employment Agreement to add
certain provisions approved by the Compensation Committee of the Board of
Directors of the Company effective as of September 6, 2000.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and in the Employment Agreement, it is agreed that, effective as of
September 6, 2000, the Employment Agreement is amended as follows:

I.

The first sentence of Section 2.1 is deleted and the following is substituted
for it:


  During the Term, the Executive will serve as the Company’s Executive Vice
President Operations and will have such duties, functions, responsibilities, and
authority as are (i) consistent with the Executive’s position as Executive Vice
President Operations of the Company; or (ii) assigned to his office in the
Company’s bylaws; or (iii) reasonably assigned to him by the Company’s Board of
Directors (the “Board”).


II.

The first sentence of Section 3 is deleted and the following is substituted for
it:


  In connection with his employment during the Term, unless otherwise agreed by
the Executive, the Executive will be based at the Company’s facility currently
known as the Avon Refinery, located in Martinez, California.


--------------------------------------------------------------------------------


Second Amendment to Klesse Employment Agreement
Page 2 of 4

III.

Sections 4.1(i) and (ii) are deleted and the following substituted for them:


        (i)       Annual Base Salary and Cost of Living Adjustment. During the
Term of this Agreement, the Company will pay to the Executive an annual base
salary of not less than $420,000, which annual base salary may be modified from
time to time by the Board (or the Compensation Committee thereof) in its sole
discretion, payable at the times and in the manner consistent with the
Company’s’general policies regarding executive employees’compensation. Effective
with the first payroll period following the Executive’s relocation to the Avon
Refinery and continuing thereafter for ten years (provided Executive remains
employed by the Company and located at the Avon Refinery), the Company will pay
Executive a cost of living adjustment (“COLA”) determined and payable as
provided herein. For the duration of the first year the COLA shall be $126,000.
On the first through the ninth anniversary of the first COLA payment, the COLA
shall reduced annually by $12,600. For example, on the second anniversary the
COLA shall be $113,400; on the third anniversary the COLA shall be $100,800;
subsequent years shall be reduced in like manner. On the tenth anniversary the
COLA shall be $12,600. On the eleventh anniversary the COLA shall be
discontinued it its entirety. The COLA shall be payable at the times and in the
manner consistent with Executive’s annual base salary, provided, however, that,
unless otherwise provided in this Agreement, such COLA shall not be included for
any compensation or benefits plan or policy as annual base salary or
compensation, including (but not limited to) computation of annual incentive
eligible earnings, or as eligible compensation for any qualified or nonqualified
retirement plans of the Company. The Board (or the Compensation Committee) may
from time to time authorize such additional compensation to the Executive, in
cash or in property, as the Board may determine its sole discretion to be
appropriate.


        (ii)       Annual Incentive Compensation. If the Board (or the
Compensation Committee thereof) authorizes any cash incentive compensation or
approves any other management incentive program or arrangement, the Executive
will be eligible to participate in such plan, program, or arrangement under the
general terms and conditions applicable executive and management employees;
provided, however, that Executive’s “annual incentive factor” under any annual
incentive compensation program or arrangement shall not be less than 50% of his
annual compensation (excluding the COLA). Nothing in this section 4.1(ii) will
guarantee to the Executive any specific amount of incentive compensation, or
prevent the Board (or the Compensation Committee thereof) from establishing
performance goals and compensation targets applicable only to the Executive.


--------------------------------------------------------------------------------


Second Amendment to Klesse Employment Agreement
Page 3 of 4

IV.

Section 4.1 is amended by adding a new subsection (iii) that shall read as
follows:


        (iii)       Relocation. The Company shall relocate Executive to the Avon
Refinery in accordance with the provisions of the Company’s Relocation Guide
updated October 11, 2000, as enhanced for relocations in connection with the
Avon Refinery (“Relocation Guide”), a copy of which is attached hereto as
Exhibit “B.” Such Relocation Guide shall include (but is not limited to)
benefits such as Executive’s entitlement to an incidental moving expense
allowance of $105,000, and an interest-free loan for up to $1,638,000 to
purchase a primary residence, each such benefit to be governed by the terms and
conditions of the Relocation Guide and any applicable agreements, including but
not limited to a Promissory Note and Deed of Trust. If Executive’s employment is
involuntarily terminated other than for Cause as provided in Section 5.4(i)
hereunder, or is voluntarily terminated as provided in Section 5.4(ii) as a
result of Executive’s death, Disability, or retirement during the term of this
Agreement, in addition to all other rights and benefits of the Executive, the
following shall apply: at the Executive’s election in writing (or his spouse if
Executive has died), made within twelve months of the event, the Company shall
relocate the Executive and his family to their original location or other
location of Executive’s choice within the contiguous 48 United States in
accordance with a relocation program at least as generous as the Relocation
Guide (but excluding entitlement to any COLA and interest-free loan).


V.

Subsections (1) and (2) of Section 5.5(i)(a) shall be revised to read as
follows:


        (i)       Form and Amount. Upon Executive’s involuntary termination,
other than for Cause, the Company shall:


          (a)       subject to Section 5.5(iii), pay or provide Executive


              (1)        his annual salary (including COLA) and benefits until
the date of termination,


--------------------------------------------------------------------------------


Second Amendment to Klesse Employment Agreement
Page 4 of 4

              (2)        within five business days after any revocation period
in the release described in Section 5.5(iii) has expired, a lump sum cash
payment equal to three multiplied by the sum of (x) and (y), where (x) is
Executive’s highest annual base salary (including any applicable COLA) in effect
during the three years prior to his date of termination, and (y) is the highest
annual incentive compensation earned by Executive during the three years prior
to his termination; provided, however, that all amounts received by Executive
pursuant to the Ultramar Diamond Shamrock Corporation Intermediate Incentive and
Performance-Based Restricted Stock Plans shall not be considered “annual
incentive compensation” for the purposes of this Section 5.5(i)(a)(2).


VI.

Except as otherwise provided herein, the Agreement shall remain in full force
and effect.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date of
September 6, 2000.





/s/ William R. Klesse
——————————————
William R. Klesse


ULTRAMAR DIAMOND SHAMROCK CORPORATION


By: /s/ Jean Gaulin
——————————————
Chairman, President and CEO
